DETAILED ACTION
Election/ Restriction
1.	Applicant’s election without traverse of Group I, claims 1, 2, 7, 10, 14, 16 and 18, drawn to a method of treating a bone disease, in the reply filed on June 7, 2022 is acknowledged with appreciation.
2.	Claims 22, 23, 26, 31, 34, 39, 40, and 42 (Group II) and claim 47 (Group III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	In response to the requirement for election of species, Applicant made the following elections with traverse: (1) a single composition comprising a recombinant vector that comprises a promoter that drives the expression of a MBTPS1 gene; (2)	 a single specific bone disease: Type II collagenopathy; (3) a single specific autophagy inducer: Tat-D11; (4) a single specific chemical chaperone: sodium phenylbutyrate; (5) a single specific antisense morpholino oligonucleotide that corrects the MBTPSI gene.
4.	During a telephone conversation with Edwin S. Flores (Reg. No. 38,453) on September 12, 2022, a provisional election was made to prosecute the invention of an endoplasmic reticulum ER chaperone that corrects a defect in mutant MPTPS1 protein, claim 2.  Affirmation of this election must be made by applicant in replying to this Office action.  

Status of the Claims
5.	Applicants’ elected species of a method of treating the bone disease Type II collagenopathy comprising providing a subject in need thereof with an effective amount of a composition that bypasses or corrects a defect in MBTPS1 gene expression comprising an endoplasmic reticulum ER chaperone that corrects a defect in mutant MPTPS1 protein, specifically the chaperone sodium phenyl butyrate, was found to be free of the prior art. However, no claim reads solely on the elected species. In accord with MPEP 803.02 the search was extended to the extent necessary to determine patentability of the Markush-type claim.  As discussed in the 102 rejection below, art was found that reads on the Markush-type claim. In accord with MPEP 803.02 the search is not extended unnecessarily to all species.  The scope of the independent invention that encompasses the elected species is as follows:
	a method of treating a bone disease caused by an intracellular protein trafficking defect in a MBTPS1 gene comprising: identifying a subject having the bone disease and providing the subject with an effective amount of a composition that bypasses or corrects a defect in MBTPS1 gene expression, comprising an endoplasmic reticulum ER chaperone that corrects a defect in mutant MPTPS1 protein, specifically the chaperone sodium phenyl butyrate.
Accordingly, the remaining species including non-elected chemical chaperones as well as nonelected expression vectors, nonelected HDAC inhibitors, nonelected antisense morpholino oligonucleotides and nonelected autophagy inducers, i.e., claims 14 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected species.

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on May 13, 2020 and November 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18, as written, is unclear in the following aspects: 
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitations “wherein the bone disease is skeletal dysplasia with elevated levels of blood lysosomal enzymes,” and, “is caused by increased degradation of bone matrix and apoptosis of chondrocytes.” Claim 18 also recites “…is selected from at least one of osteoarthritis, chondrodysplasia, osteogenesis imperfecta, or ichthyosis follicularis with alopecia and photophobia (IFAP) syndrome, Type II collagenopathy, type X collagenopathy, cartilage oligomeric matrix protein (COMP) chondrodysplasia… Type I collagenopathy,” which is the narrower statement of the above limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	It is also not clear what specific diseases are intended or encompassed by the recitation of “matrillin-3 mutations,” “SERPINH1 mutations” or “CREB3L1 mutations” other than a brief mention of “genetic and rare diseases” on page 9.  Any of said mutations can be associated with/ influence a subject to develop common skeletal diseases but do not define a specific bone disease, per se. Therefore, the metes and bounds of said claims cannot be ascertained.
	Applying the broadest reasonable interpretation, claim 18 is construed to mean “a bone disease selected from at least one of osteoarthritis, chondrodysplasia, osteogenesis imperfecta, ichthyosis follicularis with alopecia and photophobia (IFAP) syndrome, Type II collagenopathy, type X collagenopathy, cartilage oligomeric matrix protein (COMP) chondrodysplasia, and Type I collagenopathy.”

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 2, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gioia et al, Human Molecular Genetics (published May 2017).
	Claim 1 is directed to a method of treating a bone disease caused by an intracellular protein trafficking defect in a MBTPS1 gene comprising: 
	identifying a subject having the bone disease, and
	 providing the subject with an effective amount of a composition that bypasses or corrects a defect in MBTPS1 gene expression, (more specifically an endoplasmic reticulum ER chaperone that corrects a defect in mutant MPTPS1 protein (claim 2), specifically the chaperone sodium phenyl butyrate (claim 10)). Claim 7 is drawn to claim 1, and limits wherein the composition induces immunoglobulin heavy-chain binding protein (BiP) expression selected from 1-(3,4-dihydroxy-phenyl)-2-thiocyanate-ethanone or is a composition that improves osteogenicity from mesenchymal stem cells (MSCs) differentiated from iPSCs obtained from the subject. Claim 18 is drawn to claim 1 and limits the bone disease to be treated.	
	Applying the broadest reasonable interpretation, claim 18 is construed to mean “a bone disease selected from at least one of osteoarthritis, chondrodysplasia, osteogenesis imperfecta, ichthyosis follicularis with alopecia and photophobia (IFAP) syndrome, Type II collagenopathy, type X collagenopathy, cartilage oligomeric matrix protein (COMP) chondrodysplasia, and Type I collagenopathy.”
	Gioia et al. teach the treatment of the bone disease osteogenesis imperfecta (OI), a type I collagenopathy, comprising the administration of the chemical chaperone 4-phenylbutyrate (4PBA) to adult Chihuahua (Chi/+) mutant zebrafish.  Chi/+ zebrafish are characterized by bone deformities, fractures and reduction in bone mineral density, which are consistent with bone disease, specifically OI, (see the abstract, and page 2899, left column under “Adult Chi/+ fish are shorter and show deformed and fragile bones compared with WT” through right column, first four paragraphs).
	Note that while Gioia et al. do not teach the inherent property of 4-phenylbutyrate sodium to bypass or correct a defect in MBTPS1 gene expression, this result flows from the administration step itself. As subjects suffering the bone disease of osteogenesis imperfecta meet the criteria of a subject having a disease caused by the intracellular protein trafficking defect in a MPTPS1 gene, the claim as a whole is anticipated. MPEP § 2112 (II) states "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
	See also MPEP 2112.01, II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Claim 7 is drafted in terms of the outcome of the administration of the composition of claim 1. While it is acknowledged that the discovery of a new use for an old composition or structure based on unknown properties of the structure might be patentable to the discoverer as a process of using (See In re Hack, 245 F.2d 246 (CCPA 1957), when the claimed process of using is merely directed to the unknown properties or results of that composition or structure, then the claim is anticipated (See In re May, 574 F.2d 1082 (CCPA 1978).  In this case, the desired outcomes of inducing immunoglobulin heavy-chain BiP expression selected from 1-(3,4-dihydroxy-phenyl)-2-thiocyanate-ethanone, or improving osteogenicity from mesenchymal stem cells (MSCs) differentiated from iPSCs obtained from the subject are inherent properties of the composition comprising sodium phenyl butyrate of claim 1.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1, 2, 7, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Yih-Lin, U.S. 8,883,148 B2.
	Claim 1 is directed to a method of treating a bone disease caused by an intracellular protein trafficking defect in a MBTPS1 gene comprising: 
	identifying a subject having the bone disease, and
	 providing the subject with an effective amount of a composition that bypasses or corrects a defect in MBTPS1 gene expression, (more specifically an endoplasmic reticulum ER chaperone that corrects a defect in mutant MPTPS1 protein (claim 2), specifically the chaperone sodium phenyl butyrate (claim 10)). Claim 18 is drawn to claim 1 and limits the bone disease to be treated.	
	Applying the broadest reasonable interpretation, claim 18 is construed to mean “a bone disease selected from at least one of osteoarthritis, chondrodysplasia, osteogenesis imperfecta, ichthyosis follicularis with alopecia and photophobia (IFAP) syndrome, Type II collagenopathy, type X collagenopathy, cartilage oligomeric matrix protein (COMP) chondrodysplasia, and Type I collagenopathy.”

	Chung teaches a method for treating a joint or musculoskeletal disease, comprising administering a composition consisting of a therapeutically effective amount of a histone deacetylase (HDAC) inhibitor or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier to the subject, specifically naming the musculoskeletal diseases osteoarthritis and osteogenesis imperfecta (column 3, lines 33-56), wherein the HDAC inhibitor is phenylbutyrate, 4-phenylbutyrate or a salt thereof (see column 6, paragraph “D”). In particular, Chung recites a method for treating or reducing the risk of joint destruction in a joint or musculoskeletal disease, comprising identifying a subject suffering from the disease, and administering a composition consisting of a therapeutically effective amount of a histone deacetylase (HDAC) inhibitor or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier to the subject, wherein the joint or musculoskeletal disease is selected from the group including osteoarthritis and osteogenesis imperfecta (claim 1), and specifically recites administering 4-phenylbutyrate sodium in claim 5.
Although Chung does not specifically disclose embodiments comprising 4-phenylbutyrate sodium, as recognized by In re Schaumann, 572 F.2d 312 (CCPA 1978), claims to a species are anticipated where the prior art teaches a genus embracing a limited number of members closely related to each other such that one of ordinary skill in the art could immediately envisage each member.  Notably, in In re Petering, 301 F.2d 676 (CCPA 1962) the court determined that a prior art genus containing only 20 compounds anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus (emphasis in original)).  Thus, considering that the genus disclosed by Chung in claim 5 comprises only fourteen compounds, the skilled artisan would have immediately envisaged selecting 4-phenylbutyrate sodium, as the HDAC inhibitor for the treatment of osteoarthritis and osteogenesis imperfecta, recited in claim 1.
	Chung is silent to the ability of 4-phenylbutyrate sodium to bypass or correct a defect in MBTPS1 gene expression or its ability to correct a defect in mutant MPTPS1 protein.
	Yet, as stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable.”  Thus, a claimed compound may be obvious because it was suggested by, or structurally similar to, a prior art compound even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art. In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991 ).
	"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished -- not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."). 
	In the instant case, the ability of 4-phenylbutyrate sodium to bypass or correct a defect in MBTPS1 gene expression or its ability to correct a defect in mutant MPTPS1 protein is merely a property or result of administering sodium phenylbutyrate for the treatment of the bone disease(s) osteoarthritis and/or osteogenesis imperfecta as taught by Chung, discussed above.  
	As such, claims 1, 2, 10 and 18 are prima facie obvious.

	Claim 7 is drawn to claim 1, and limits wherein the composition induces immunoglobulin heavy-chain binding protein (BiP) expression selected from 1-(3,4-dihydroxy-phenyl)-2-thiocyanate-ethanone or is a composition that improves osteogenicity from mesenchymal stem cells (MSCs) differentiated from iPSCs obtained from the subject.
	Claim 7 is drafted in terms of the intended outcome of the administration of the composition of claim 1: “...wherein the composition induces immunoglobulin heavy-chain binding protein (BiP) expression selected from 1-(3,4-dihydroxy-phenyl)-2-thiocyanate-ethanone,” or “improves osteogenicity from mesenchymal stem cells (MSCs) differentiated from iPSCs obtained from the subject.” However, a claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, Applicant’s desired outcome(s) of the administration of the composition of claim 1 is considered a latent property of the composition disclosed by Chung and the alleged unexpected result does not confer patentability.
As such, claim 7 is prima facie obvious.

Conclusion
14.	Claims 1, 2, 7, 10, 14, 16 18, 22, 23, 26, 31, 34, 39, 40, 42 and 47 are present in the application. Claims 14, 16, 22, 23, 26, 31, 34, 39, 40, 42 and 47 are presently withdrawn as directed to non-elected subject matter. Claims 1, 2, 7, 10 and 18 are rejected. No claim is currently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611